This was a motion in arrest of judgment [in the- case of Huidekoper v. Burrus, Case No. 6,848], because the action is brought, as of April sessions, 1802, in the circuit court of the United States, in and for the Eastern district of Pennsylvania; whereas no such sessions was ever held or established by law. 2d. The land is not stated to be in the Eastern district of Pennsylvania, though the action is.brought in and for the Eastern district. 3d. No title in the plaintiff at the time of the entry and ouster, stated in the declaration.